Citation Nr: 1135811	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-31 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, continued a 50 percent disability rating for PTSD and denied entitlement to a TDIU rating.

In May 2011, the appellant testified at the Central Office (CO hearing) at a hearing before the undersigned Veterans Law Judge; a copy of this transcript is associated with the record.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal thoughts, obsessional rituals, such as counting and checking the locks on his house, which interfere with routine activities, near-continuous panic and depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances, including work, hypervigilance and avoidance, and an inability to establish and maintain effective relationships, resulting in his having no friends or contact with others except his wife.  Throughout the appeals period, the Veteran was assigned global assessment of functioning (GAF) scores of 45 and 50, reflecting serious to moderate symptoms.  Thus, the Veteran's PTSD demonstrates occupational and social impairment with deficiencies in most areas, but does not demonstrate total occupational and social impairment.

2.  Based on the findings in the present decision, the Veteran has the following service-connected disabilities:  PTSD at a 70 percent disability rating and tinnitus at a 10 percent disability rating, for a combined disability rating of 70 percent.

3.  The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a disability rating of 70 percent, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-14, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the Veteran's TDIU claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

In reference to the Veteran's claim for an increased rating for PTSD, the duty to notify was satisfied by way of a letter sent to the appellant in January 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, non-VA medical records and lay statements have been associated with the record.  The Board notes that the Veteran has indicated that he has received treatment for his PTSD from a private psychiatric provider, intermittently throughout the appeals period, to manage his medication.  The Board notes that a report setting out the Veteran's symptoms of his PTSD from this private provider is in the claims file, dated in March 2007.  At his hearing, the Veteran indicated that any treatment records from this provider would be repetitive of the treatment he received from the VA for his PTSD.  The Board noted that there are copious records in the claims file showing the Veteran's treatment for his PTSD through the VA.  For these reasons, the Board finds that a remand for these records is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).   The appellant was afforded a VA medical examination in September 2008.  In addition, the Veteran gave testimony before the undersigned Veterans Law Judge in May 2011 at the Central Office.  Significantly, neither the appellant nor his or her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased disability rating - PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, as in the present case regarding the Veteran's increased rating claims, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that the United States Court of Appeals for Veterans Claims (Court), in Hart v. Mansfield, 21 Vet. App. 505 (2007), held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is assigned upon a showing of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week, difficulty in understanding complex commands; impairment of short- or long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.' Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score in the range of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court stated that the specified factors for each incremental rating were examples rather than requirements for a particular rating.  The Court stated that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme.  The Court also found it appropriate to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.

At his hearing, the Veteran testified that he has obsessional rituals, thoughts of suicide without ideation, that he was dependent on his wife to function, that he no longer had any interest in anything and that, with the exception of his wife, he was isolated.  He also indicated that he had intermittent panic attacks and hallucinations that the Viet Cong was outside his house.  For these reasons, the Veteran contends that he is entitled to a higher disability rating for his service-connected PTSD.

September, October and November 2007 VA medical records show that the Veteran had ongoing problems with anxiety, perceptual disturbances which included seeing dark shapes of the Viet Cong outside his house, compulsive counting exacerbated by anxiety, which he indicated caused him to quit work at a pet store, combat-related nightmares, avoidance of thoughts or feelings of things associated with Vietnam, diminished interest in activities, hypervigilance, difficulties with concentration and sleep disturbance.  He was assigned a GAF of 60 in October 2007.

March and May 2008 VA medical records show that the Veteran had heightened irritability and depression with concentration loss, anhedonia, appetite/weight changes, and thoughts of worthlessness.  He indicated that the feelings of sadness were getting worse.  He also reported terminal insomnia, and compulsive/obsessive counting.  He reported ongoing perceptual disturbances during which he witnessed shadows which were related to his experience in Vietnam.  At the time of the treatment, the Veteran indicated that he experienced increased arousal symptoms and hypervigilance, since he had been drafted at that time of the year.  He also reported that he had less motivation for pleasurable activities.  Upon examination, the Veteran was appropriately dressed and well groomed, appeared to be alert and oriented, had moderate signs of physical agitation, and had good attention.  His concentration was fair, and his memory was intact.  He reported that he was more anxious than depressed.  His mood was congruent, though restricted in range.  His speech was pressured at times and mototonic.  He did not report hallucinations aside from the perceptual disturbances noted above.  He did not report any delusions; however the examiner noted possible ideas of reference.  His form of thought was logical and goal oriented with no evidence of a formal thought disorder.  He had no suicidal ideation or plan, but did admit to transient thoughts.  He had no homicidal ideation, plan or intent.  His interaction was cooperative, his insight was limited and his judgment was intact for social convention.

A September 2008 VA examination report included records showing treatment provided in August 2008.  These August 2008 treatment records show that the Veteran had problems with anger and irritability which were significant.  He made statements about "getting his affairs in order" which he clarified did not reflect his intent to end his life, but his belief that his body was shutting down.  He also reported an increase in perceptual disturbances related to his combat in Vietnam and that these remained quite vivid and varied throughout the day.  In addition, he reported poor drive/motivation for activities though he was able to work around the house.  The examiner noted that there was no change in his level of concentration which was problematic, and no change in his counting behaviors.  Feelings of anxiety varied on a daily basis, but the Veteran reported that these feelings average an 8/10.  He reported ongoing PTSD symptoms, such as hypervigilance and avoidance.  Upon examination, the findings were similar to those observed and detailed in the March 2008 treatment record.  The diagnostic impressions were PTSD and major depressive disorder, recurrent, moderate to severe with psychotic features.  Another August 2008 VA medical record shows that the Veteran had been more anxious since he had not been able to secure employment and was waiting for Social Security to start at age 62.  The Veteran appeared to be casually dressed and was in no acute distress.  There were no organized delusions present, and his thought content was persistently negative, in his assessment of himself and his circumstances, with reported feelings of hopelessness, helplessness and uselessness.  His affect was appropriate to thought and contend, and he complained of an inability to concentrate, although the examiner noted that this was not consistent with his assessment.  The examiner noted that his cognitive distortions remained unchanged.  He diagnosed PTSD and assigned a GAF score of 50.  

The September 2008 examination report reflects that the Veteran's PTSD related symptoms included recurrent recollections which occurred three times per week, distressing dreams which occurred three to four times per week, fear and anxiety, avoidance, diminished interest, feelings of detachment when the Veteran could not feel emotionally, restricted affect in that he was never happy, foreshortened future, anger and irritability, sleep problems, distractability, hypervigilence and positive startle response.  He also included paranoid thinking, seeing shadows, anxiety and depression and intrusive thoughts.  The Veteran reported that he had been married for 37 years but that he was not motivated and his wife handled everything.  He indicated that they were a close family but that he could not feel connected.  He reported that he knew no one and had lost interest in everything.  He stayed to himself.  He no longer did crossword puzzles and had no hobbies.  The Veteran reported that he felt he was shutting down and wanted his affairs in order, but denied suicidal thoughts.  Upon psychiatric examination, the Veteran was clean, neatly groomed, appropriately and casually dressed.  The examiner noted that the Veteran was restless, that his speech was spontaneous and rapid, and that he was cooperative, friendly, relaxed and attentive.  His affect was constricted, he was hopeless and depressed, and he was rambling, with an overabundance of ideas, and tangientiality.  He was oriented to person, place and time, and had unremarkable thought content, with paranoid ideation.  The Veteran reported that he had set up mirrors in his home to determine if the Viet Cong were coming to get him.  The Veteran understood the outcome of his behavior and was of average intelligence.   He indicated that he had visual hallucinations.  The examiner noted that the Veteran had inappropriate behavior in that he would go inside to stay safe from the Viet Cong and lay on the couch.  The Veteran had obsessive/ritualistic behavior in that he counted tiles on the floor and the ceiling.  The Veteran noted that he had panic attacks intermittently, when he felt the Viet Cong were going to attack him.  The Veteran indicated that he did not have suicidal or homicidal thoughts, and there were no episodes of violence.  However, the examiner noted poor impulse control.  The examiner found that the Veteran's psychometric test scored were consistent with a diagnosis of PTSD which was at a level considered severe.  The examiner noted that the Veteran's PTSD symptoms resulted in deficiencies in judgment, in that he was unable to assess his environment, in thinking, in that he was distractible and paranoid, with cognitive distortions, his family relations, in that the relations were good but distant since he was unable to connect emotionally, in work, in that he could not deal with stress, concentrate or complete tasks, and in mood in that he was depressed and anxious.  The examiner provided a diagnosis of PTSD and assigned a GAF score of 45.  It should be noted that the examiner also listed symptoms which were not PTSD-related, but that these symptoms were similar if not the same as those that were noted to be related to the Veteran's service-connected PTSD.  These included chronic depression and anxiety, sadness, guilt, worthlessness and past suicidal thoughts.  He noted that he felt hyper and had racing thoughts, rapid speech and talked spontaneously.  He was easily distracted.

Based on review of the evidence, the Board finds that the criteria for a 70 percent rating for PTSD are more nearly approximated in this case.  38 C.F.R. § 4.7.  The Veteran's symptoms, taking into account his treatment history and his assessed GAF score on recent examination, are consistent with a finding of occupational and social impairment, with deficiencies in most areas due to suicidal thoughts, obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, unprovoked irritability, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The record reflects the Veteran's repeated reports of perceptual disturbances involving shadows which he believed were the Viet Cong.  He has reported obsessive counting rituals which have been noted to affect his functioning.  His depression and anxiety have been noted to be chronic and the Veteran has indicated that he does not have the ability to function independently but has come to depend on his wife for nearly everything.  The September 2008 VA examiner noted that the Veteran had poor impulse control.  In addition, the record shows that the Veteran had difficulty adapting in work settings.  The Veteran is shown to be quite isolated from others outside of his immediate family and avoidant of social situations due to apprehension towards crowds.  He was assessed upon a thorough examination with a GAF score of 45, reflecting serious symptoms.

The evidence shows that a number of symptoms for a 70 percent rating for PTSD have been demonstrated, but the preponderance of the evidence is against a finding that the criteria for the next higher rating of 100 percent have been met.  There is no evidence of grossly inappropriate behavior, danger to self or others, disorientation, memory loss of names of close relatives, own occupation, or own name, or persistent hallucinations or delusions.  Thus, because there is no total social impairment, a 100 percent rating is not warranted.  Moreover, there is not a state of equipoise of the positive evidence with the negative evidence to otherwise provide a basis for assigning a rating higher than 70 percent at this time.  38 U.S.C.A. § 5107 (West 2002).

Entitlement to a TDIU rating

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate 'when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.'  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  But for the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.

The Board realizes it cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director has determined that an extra-schedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits.  

In fact, most recently, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C & P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a)  ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 'substantially gainful employment' as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.

VA General Counsel determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  The General Counsel also concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the Board has granted a 70 percent disability rating for PTSD, which, when combined with the Veteran's current 10 percent disability rating for tinnitus, provides a combined rating of 70 percent.  Therefore, the percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Id.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Veteran had contended that he had been unable to work due to his service-connected PTSD.  At his hearing, he testified that he had stopped working four years prior to the hearing.  He indicated that he had been working only part time.  The Veteran provided the following history of his work experience.  Prior to his move to Florida, the Veteran had been a tool salesman.  When he moved to Florida in 1993, he opened up a pet shop, but could not handle the stress, and closed it.  In 2005, he began working in a small pet shop but stopped working there in 2007, due to his PTSD symptoms. 



The Board finds that the competent evidence of record supports the award of a TDIU.  A March 2007 private medical record shows that the private examiner found that the Veteran had a hard time functioning, and could not concentrate.  

He had a very short attention span and went through many depressive episodes and had difficulty in crowded situations.  The examiner diagnosed PTSD and recurrent major depression.  The examiner noted that the Veteran had a long history of PTSD as well as recurrent major depression, and that he was totally and permanently disabled and was unable to engage in any kind of gainful employment due to PTSD.  

The examiner who provided the September 2008 VA examination noted that the Veteran was unemployed but not retired, and that the reason for his unemployment was that he could not handle the stress anymore.  The examiner found that the Veteran was not realistically employable, due to the fact that his attention span was not good and the obsessive counting interfered with functioning.  While this examiner noted that there was not total occupational and social impairment due to the Veteran's PTSD symptoms, she did note that he could not deal with stress, concentrate or complete tasks at work due to his PTSD symptoms.  

As such, based upon the evidence of record, the Board finds that this evidence supports a finding of TDIU.  38 C.F.R. § 4.3.  The Veteran has been determined to be unemployable due to his service-connected PTSD.  The Board is satisfied that the Veteran's service-connected disabilities clearly prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, the TDIU appeal is granted.



ORDER

A disability rating of 70 percent for PTSD is granted, subject to the law and regulations governing the payment of VA monetary benefits.

A TDIU is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


